 

united St tee atsean F9EU1825' Document 6 Filed on 09/21/20 in TXSD Page 1 of 1
Distt
Southern FILED
AO 86A. (Rey, 01/09) Gor » Proceed ‘Before a Magistrate Judge-in a Misdemeanor Case.
fp Proveed

    

 

 

i .pradey. Cle UNITED STATES DISTRICT COURT

for the
Southern District of Texas [x]

David

United States of America
Vi

Adriana Gandarilla Case No. M-20-mj-1825

. “Defendant se os ea

CONSENT TO PROCEED BEFORE A MAGISTRATE JUDGE IN A MISDEMEANOR CASE

A United States magistrate judge has:explained to. me the nature of the charges against me:and the maximum penalty
that may be imposed on each charge if 1 am found guilty, The magistrate judge has-also informed me. of my right to.a
lawyer, my right to a jury trial, and my ‘right to be tried, judged,.and sentenced before either a United States district judge
or a United. States magistrate judge.

I consent to being tried before a United States magistrate judge, and I waive my rights, 9 trial, judgment, and
sentencing by:a United. States district judge. f’ Cp

 
 
  

| Defendant's signature

 

Waiver of a Right to Trial by Jury

I waive: my right+to a jury trial.

 

The United States corisents to the jury-trial waiver:

 

Government representative's signature

_ Sebastian A. Edwards, Assistant U.S, Attorney _

Government répresentative’s printed name and. title

 

 

‘Waiver of a Right to Have.30 Days to Prepare:for Trial.

I waive my right to have’30 days to prepare for trial.

   

werenerenemesce Pe ewan ctosnh "nveney et amr Henn stenenmnnnaesiniminininee ants ott tte itn Sb tee

Defendant's s signature

 

  
 

 

CWO .

a Pre Lions of defindent’ attorney (i fifany) vnunet been am Siena Me ipondlant’s alton fi

1
i

Date: ——-s»_— 9918/2020 Approved by:
